[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO QUASH (#126.00)
The request to quash the amended motion for contempt dated March 12, 1993 and the amended motion for contempt of March 13, 1993 are denied. The court has broad powers to allow amendments that conform to the proof.
The court finds that the amendments were properly before the court and that a motion to quash is not the proper way to address the defect. Accordingly, the motion is denied.
KARAZIN, J. CT Page 4965